Earl Warren: Number 56, Honorable Francis L. Van Dusen, United States District Judge, et al., Petitioners, versus Roberta Barrack, Administratrix, et al. Mr. Rhoads.
Owen B. Rhoads: Mr. Chief Justice, with submission to Your Honors, Morton Hollander of the Civil Division of the Department of Justice and I will share the argument on petitioner's behalf. The issue which we present to Your Honors, is whether the District Court Judge, the Honorable Francis Van Dusen of the Eastern District of Pennsylvania, had power or authority under the wording of Section 1404 (a) of Judicial Code to transfer to the District of Massachusetts. These 45 actions, 40 wrongful death actions, five personal injury actions, whether he had authority, you transfer them to Massachusetts, the district where the action had occurred, where at the time of argument, 114 other actions arising out of the same accident where had been instituted and where he found that it would be for the convenience of witness -- witnesses and in the interest of justice and Massachusetts being the only jurisdiction where all defendants, where venue and jurisdiction was proper as to all defendants. In reaching that conclusion, he considered an argument which been made by some of the plaintiffs that he lacked power because the plaintiffs, the fiduciary representative plaintiffs, had not been -- had not taken out ancillary appointments in Massachusetts. The Court of Appeals held that the limiting words in 1404 (a) where it might have been brought, where the action might have been brought, prevented the transfer of these actions because of the failure of these plaintiffs to obtain ancillary appointments prior to instituting the suits in Pennsylvania, that is obtaining ancillary appointments in Massachusetts prior to obtaining -- to instituting the suits in Pennsylvania. And the Court of Appeals felt that it was constrained to do this on the reading of Your Honors' opinion in Hoffman against Blaski. Now, if Your Honor pleases, the facts, brief are these. On October the 4th, 1968, commercial airliner, very shortly after takeoff crashed in the Boston Harbor, is taken off from Logan International Airport in Boston. It had onboard 67 passengers and a crew of five, 10 -- there were 10 survivors. 114 actions were started in the District of Massachusetts. They were started against Eastern, the operator of the airline -- the airplane, against Lockheed, the manufacturer of the plane against General Motors Corporation, the manufacturer of the engines, against the United States and in some cases, against the Massachusetts Port Authority. Jurisdiction in Massachusetts was of course, under -- under Section 1391 (a) of the Judicial Code as to the corporate defendants. Under Section 1402 (b), the Federal Tort Claims Act as the United States and as to the Massachusetts Port Authority, again under Section 1391 (a) that being the only jurisdiction in which the Massachusetts Port Authority could be sued. The 55 actions which were instituted in the Eastern District of Pennsylvania were instituted, seven of them in admiralty, 21 against the corporate defendants, that is Eastern Airlines, General Motors Corporation and Lockheed. There were 20 suits against the United States, four suits against all defendants, that is those four defendants and three suits against Eastern Airlines alone. 10 of those suits were disposed of, seven in admiralty, Judge Van Dusen dismissed and subsequently, the Circuit Court of Appeals reinstated them. A petition for certiorari which is presented to this Court was denied in connection with those cases so they are now reinstated and we had filed -- defendants had filed on a motion to transfer as to those so actually, the ruling here will also govern those cases. Now if Your Honors please, a consideration of the history of delimiting words in Section -- of Section 1404 (a), we believe shows quite clearly that it does not permit state law to prevent the transfer of cases, that it is limited, it is a venue and jurisdiction section. It was enacted at the time the judicial -- of the revision of the Judicial Code in its entirety in 1948. It appears in Chapter 87, the Venue and Jurisdiction Section. And it was based on the old common law, Judge made doctrine of -- for unknown convenience. And as Your Honors well know, if there was an alternate jurisdiction available then the courts could dismiss assuming that an action could be brought in the alternate jurisdiction. Now, 1404 (a) was shown, I think by the revisers notes and also by the earlier decisions of this Court to have been enacted to give a broader power of transfer that existed under that preexisting right to dismiss. The purpose was to restrict plaintiffs in their choice of forum and also to give a guide to the District Courts and to restrict them in their transfers so that the transfers would be restricted to districts where the actions might have been brought under federal statutes governing venue and jurisdiction. The -- those Sections run from Section 30 -- 1391 through Section 1406 of the Code. And if you take the words which are used in those various sections, for example, 1391 (a) and (c) under which jurisdiction here attaches to the corporate defendants, the words are, "maybe brought," if you take Section 1402 (b) under which jurisdiction attaches to United States, the Federal Tort Claims Act, the words are, "maybe prosecuted." The words of 1404 (a) under which defendants here moved for transfer are "might have been brought." Now, the similarity of those words and the history we believe show that this is a venue and jurisdiction test. It's a statute, it's a -- it's a Section which was to broaden a power to transfer. Now, what is the effect of the action of the Court of Appeals here in holding that delimiting words where it might have been brought go beyond venue and jurisdiction and also force consideration of state restriction? In this case, limitations on the right of the fiduciary to bring suit, Massachusetts saying that suit must -- that there must be ancillary letters before suit can be instituted. But the state law or -- might just as well be a requirement of a filing of a bond to cover cost or the appointment of an agent for service so that it would leave in the hands, this decision, it is permitted us to stand, leaves in the hands of plaintiffs a complete choice of the forum in which they proceed or they could institute suit as they did here without applying for ancillary letters in Massachusetts or if it were a -- if a state statute were one of filing a bond, they could -- to cover cost, they could institute suit as they did here in the Eastern District and file a bond 10 days later in another district but under the Court of Appeals ruling here, delimiting words would prevent a transfer even though there's nothing in the situation which would in any way affect the substantive issues in the case. The results of the case or in these cases, even the distribution of funds recovered if there is a recovery. The plaintiffs --
Speaker: (Inaudible)
Owen B. Rhoads: Yes.
Speaker: (Inaudible)
Owen B. Rhoads: If Your Honor please, you've raised there as a hypothetic question. In fact, there is one case if I understand Your Honor's question, entirely in the point. The Felchlin case in Texas where the motion for transfer was made in California and transfer was denied because under Texas Law, there is no right of action in a foreign fiduciary. We say to that that we think it was improperly decided and that it is a question -- that case was decided before Your Honors' decision in the three cases in which you have decide -- discussed these limiting words before Hoffman, Blaski, Sullivan and Behimer, and the Continental Grain Company. And actually, this consideration is not one of power or authority. It's a consideration by the District Court of -- in the interest of justice. The transfer should deny -- need be denied and the interest of justice in that sort of a case under 1404 (a) because it's going back to the old for unknown convenience doctrine where there wouldn't have been a dismissal if there -- if there was no alternate jurisdiction. And we say that actually, that is the knob of the -- this isn't a case of lack of power or of jurisdiction. These things are the capacity to sue, is not a power or jurisdiction question, it is an interest in the interest of justice question.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Way --
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Yes, Your Honor and that has been the result in so many decisions of these transfer cases where the transferring court -- the transferrer court has imposed either a condition that the statute of limitations of the transferee district will not defeat the right or has imposed the -- the condition that the law of the transferor jurisdiction will apply. We cite in our brief a number of cases, the case of Gulf Oil -- of Gilbert against Gulf Oil Company which set down the -- which is the classic case for the test to be applied by a judge in considering transfer, was a case of statute of limitations, the transfer being made in spite of the fact that the statute of limitations of the transferee district was different.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: As to limitation, now Your Honor, I'm not certain that I understand your question.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Yes, Your Honor.
Arthur J. Goldberg: And what the (Inaudible) what's the name of the statute (Inaudible)
Owen B. Rhoads: Oh yes, if Your Honor please, that Judge Van Dusen specifically refers -- he considers it --
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: He did not, he said that that the -- he said that at this point, that question really was not right for decision but that he had considered it and that it did not go to jurisdiction, that it was a question of the interest of justice. And he said that -- this appears at pages 12 and 13, Your Honor, its consideration of -- of the -- of the transcript. And he says that the transferee court will be better able to pass on these questions if necessary. He considered it from the -- from the angles one that it was -- this was not the time to consider that. That's a trial question. Secondly, that under the present Pennsylvania decisions, Pennsylvania -- and bantered of Pennsylvania's conflict of law of rule, there can be no question but that the Massachusetts limit -- limitation would apply no matter which district the cases are tried in. And that I think is playing from the cases which we cite in our reply brief. The Pennsylvania cases and the decisions of our Court of Appeals for the Third Circuit, the case of (Inaudible) against the United States which was decided and in applying the Pennsylvania Law imported the limitation on damages -- Oh I believe it was Virginia.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Under the decisions Your Honor, not if he considered it in his discretionary power, and decided. The cases are taken that even though the exercise of discretion may have been in the opinion of the reviewing court, may not have gone far enough or they would not have agreed with it. It is a matter of discretion which subsequently can be passed upon on appeal. If not one that he has to decide in advance and decide correctly in advance.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: No, Your Honors please.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: If Your Honor pleases, I think since that is essentially a question of substantive law to be decided at the time of trial. This would be certainly, considerably in the event of the proper time to decide it. Certainly, if Your Honors -- Your Honors would have the power to decide that.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: If Your Honors -- not beyond what has been wasted here by what we consider is an erroneous interpretation of the Court of Appeals in issuing a writ of mandamus in a -- in a field where it is in the discretion of the trial judge. The -- Your Honors there as decided here wouldn't -- would not delay it anymore from this point on. The delay has been as a result of the error here forth. Yes, Mr. Justice White.
Byron R. White: Would you think the -- the applicable substantive law is -- is that entered into the -- the matter of -- of justice in the transfer, the (Voice Overlap).
Owen B. Rhoads: No, the consideration of it. Yes, but not the determination of what it is. I don't think --
William J. Brennan, Jr.: (Voice Overlap) considerate, I mean -- he thought of abstention (Voice Overlap) --
Owen B. Rhoads: That's right. He thought that --
William J. Brennan, Jr.: I think --
Owen B. Rhoads: -- at this time --
William J. Brennan, Jr.: Whether Kilberg -- whether --
Owen B. Rhoads: That's right.
William J. Brennan, Jr.: (Voice Overlap) the Supreme Court would do it to New York Court of Appeals (Voice Overlap) --
Owen B. Rhoads: That's right, he thought that at this time, he should abstain from deciding what was an undecided -- what plaintiffs say is an undecided question in Pennsylvania.
Byron R. White: Yes, but what if the -- what if there had been decided before Judge Van Dusen's decision? What if it had been decided in the Pennsylvania courts that Pennsylvania would follow the Kilberg approach and then the question of transfer came up, would it be a legitimate consideration in Judge Van Dusen's -- Dusen's mind and a way he wants, that it depends for what the Massachusetts -- it would be a $20,000 limitation whereas if the case stated in Pennsylvania, there would not be.
Owen B. Rhoads: Yes, Your Honor. Then I think it would've been and I think he could've governed transfer. I mean if it weren't clear that way.
Byron R. White: Would've been if -- would you say it would've been --
Owen B. Rhoads: They could have been a govern transfer --
Byron R. White: Wouldn't have been abuse of discretion if he defends for it in the face of this?
Owen B. Rhoads: Yes, I think it probably would have been.
Byron R. White: Well, how can he keep them from the -- from deciding the matter of -- in connection with this transfer order?
Owen B. Rhoads: Because I think his decision Your Honor was quite correct under the admonition in the many cases which this Court has handed down saying --
Byron R. White: Well then, he could've (Inaudible)
Owen B. Rhoads: -- saying that where a question has not been decided by a state court and assuming it hasn't in Pennsylvania and we submit that it has and it's perfectly clear that it has under the Pennsylvania.
Speaker: It's not?
Owen B. Rhoads: It has.
Speaker: Would it?
Owen B. Rhoads: Oh yes. The Pennsylvania decision or the --
Byron R. White: Or Judge Van Dusen didn't think so. I mean he didn't think it was so clear that that he wanted to say what the Pennsylvania Law was.
Owen B. Rhoads: Well, if Your Honor pleases, I think that his own Court of Appeals and the (Inaudible) case, I am certain he refers to it in his opinion.
Byron R. White: Well, you maybe right but he should've -- shouldn't have -- until he had to say what Pennsylvania Law was but why he shouldn't he then also not order the transfer? I mean if he's going to wait on the Pennsylvania Law, maybe he had to wait on ruling (Voice Overlap) --
Owen B. Rhoads: He's not waiting -- he's not waiting on the Pennsylvania Law. He is saying that the Pennsylvania Law, under its conflict of laws applies the Law of Massachusetts. Now, he says that it is possible that this question may be decided by the Pennsylvania Court, contrary to that. It hasn't yet --
Byron R. White: But the --
Owen B. Rhoads: -- but therefore, it isn't for him to decide it under the admonitions which this Court --
Byron R. White: Yes, but if it's -- what if the -- it is one of the critical factors in ordering a transfer, I would think that it might be rather significant to decide the question and to --
Owen B. Rhoads: But if --
Byron R. White: -- to decide what Pennsylvania Law was but he didn't.
Owen B. Rhoads: If Your Honor pleases, the Pennsylvania Law will apply on the transfer anyway under the state of the law as it exists today. And if Your Honors -- the Pennsylvania cases and we --
William J. Brennan, Jr.: (Inaudible) is that -- is that the one you've --
Owen B. Rhoads: Yes. That -- that is the -- that's already the circuit --
William J. Brennan, Jr.: Yes.
Owen B. Rhoads: -- case is on circuit.
Byron R. White: You -- you're suggesting that on this transfer that the -- the Pennsylvania conflict rule, was it?
Owen B. Rhoads: I'm saying that on this -- that on this case, the action being based on the wrongful death statute of Massachusetts. It has no other place to go except to consider what the Pennsylvania conflict rule.
Byron R. White: But there's no question that that Massachusetts limitation will apply in a trial --
Owen B. Rhoads: In both jurisdictions.
Byron R. White: No, in it -- in it and certainly Massachusetts, there's no question that it will cover -- it will apply to trials there.
Owen B. Rhoads: If -- if the Pennsylvania question on which Your Honor, but this is your question to me, is undecided, then there is every reason to believe that the Massachusetts Court under the Pennsylvania con -- might be just as confident for it to decide.
William J. Brennan, Jr.: (Inaudible) but why did -- why would the Massachusetts Law have to consult Pennsylvania Law or conflict rule or anything else about Pennsylvania after the transfer?
Owen B. Rhoads: After the transfer?
William J. Brennan, Jr.: Yes.
Owen B. Rhoads: If Your Honor pleases, that would depend on whether a condition were imposed upon it by the transferring judge --
William J. Brennan, Jr.: Yes, but it wasn't --
Owen B. Rhoads: -- if he felt that the question was undecided in Pennsylvania, he might have.
William J. Brennan, Jr.: But he didn't.
Owen B. Rhoads: But he didn't because this question -- there is no -- there is no
William J. Brennan, Jr.: Well, may I --
Owen B. Rhoads: -- question about Pennsylvania.
William J. Brennan, Jr.: -- (Voice Overlap) Mr. Rhoads --
Owen B. Rhoads: Yes, Your Honor.
William J. Brennan, Jr.: Did you prevail and we reversed the Court of Appeals and reinstate Judge Van Dusen's order for transfer. What would be the substantive law in the District Court of Massachusetts?
Owen B. Rhoads: The substantive law would be the wrongful death statute of Massachusetts to any -- both on the right of action and on its limitation of damages. Now, that would be the substantive law both under the Massachusetts Death Statute and under the decisions of Pennsylvania, under its conflict of law's ruling, no matter where it's tried.
Byron R. White: If it had been -- if there -- if the Pennsylvania Courts have decided prior to the transferor that they would adapt the Kilberg rule?
Owen B. Rhoads: Yes.
Byron R. White: If that had occurred, Judge Van Dusen transferred it at any way and then there was a trial in Massachusetts, the $20,000 limitation would never elicit well.
Owen B. Rhoads: That I think Your Honor in the -- in the face of a Pennsylvania rule --
Byron R. White: What does Pennsylvania got to do in that event?
Owen B. Rhoads: But this -- but this is under your transfer statute, your Section 1404.
Byron R. White: But no -- but no -- no condition and no (Voice Overlap) -- limitation.
Owen B. Rhoads: Whether it's in the interest of justice there to -- to subject a Pennsylvania plaintiff to the contrary statute.
Byron R. White: Well, I would -- what you're saying if -- is that -- is that it would be abusive discretion of transfer on the circumstances. If there'd been a Pennsylvania rule of this fact but if the transfer occurred and it was the same, the -- the Massachusetts Court would apply the Massachusetts Law.
Owen B. Rhoads: If it were sustained, certainly, then I think would be --
Byron R. White: Alright.
Owen B. Rhoads: -- it would be proper having been sustained.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: As the law presently expands, yes, sir because it is perfectly inclined that under the Pennsylvania Law, the -- the law where accident or where the action arises controls both the action and the measure of damages.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Yes.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Oh if Your Honor pleases, that'd be a question on appeal of error by the trial court in applying the wrong measure of damages, not for this extraordinary proceeding which brings us before Your Honor to that, that's the usual course.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: The transfer -- the substantive law at this time is not even technically, of course we can't argue with that but really isn't before the Court.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Yes.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: Yes.
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: No, it should not. It should not in any way be effective by a transfer and there are a great many cases which we cite in our brief which say that it is not affected by the transfer at all. The transfer and the purposes of the statute were to cut down expense, to consolidate cases for trial, to eliminate duplication and to prevent foreign shopping. Now, if Your Honors please --
Arthur J. Goldberg: (Inaudible)
Owen B. Rhoads: I do, and we do. Now, if Your Honors pleases, what is the effect of this ruling? And let's -- if I may just take it in two districts in which this decision of the Third Circuit has already fragmentize suits. The Goranson case and the Tompkins case which are cited in our reply brief, two cases, one which are -- the Goranson which originated in the -- in Ohio District Court and was transferred to Virginia where the accident had occurred. I'm sorry, that's -- and the Tompkins case where three cases were started against Capital Airlines in New York. Now, the New York Judge held that only one of those cases could be transferred. He said that he disagreed with the reasoning of the Court of Appeals in this case but there is no point in transferring it because he had seen what had happened in the Goranson case where the Virginia Court had remanded to Ohio after transfer. So that as the result of Barrack in those Capital Airline cases, you now have a suit being tried in Ohio, arising out of a death, the suit being tried in Virginia for the same death and two suits being tried in New York. Now, even going further, this also affects 1406 Act. In this case, the Court of Appeals said that in three cases in which there were -- was improper venue, the body case, the breath and rights cases, the transfer had been proper. Now certainly, the words of 1406 (a) could have been brought, don't differ really from might have been brought. After our -- the petition had been filed in this Court, that was called to the Court of Appeals' attention and a modification of that opinion with respect to those three cases. The opinion was amended so that the body, their being an administrator in Massachusetts was transferred and the Court said that it did not pass on the breath or rights cases. But what is the effect under 1406 (a), the improper venue section where it says that cases shall be dismissed? It means that the Court, our Court must transfer -- does it mean that it must transfer breath and rights one to the Middle District of Pennsylvania and one to New Jersey so that we now have cases being tried in the District of Massachusetts, cases being tried in the District Court in New Jersey, cases being tried in the Western District of Pennsylvania or a case and matters too, and cases in the United States District Court? This is the discrimination, which results to frustration, which results from this decision and the fragmentizing and complete defeat of the intention and purposes of the Legislature in passing that Act. Thank you Your Honor.